Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 5/2/21 has been considered.
Drawings
The drawings filed 8/24/20 are acceptable to the examiner.
Examiner’s Comments
Examiner interprets the wording in paragraph [0010] of applicants specification, specifically “when the plurality of actuators is pushed- - that each of the actuators must be pressed before the last played sound is played.  
Specification
The abstract of the disclosure is objected to because it contains a duplicate sentence on lines 4-6.   Also, paragraph [0010] of the specification states “when the plurality of actuators is pushed” which is not grammatically correct.  This phrase should be reworded as - - when the plurality of actuators are pushed - - to clearly define that each of the actuators must be pushed before the function of playing the last played sound is performed.  This is different that if only one actuator from the plurality of actuators must be pushed to play the last played sound.    Correction is required.  See MPEP § 608.01(b).  
Claim Objections
5. 	Claim 3 is objected to because of the following informalities: “when the plurality of actuators is pushed” is not grammatically correct.  This phrase should be reworded as - - when the plurality of actuators are pushed - -.  Similarly the language of claim 4 should be amended to recite - -the plurality of actuators are water resistant - -.Appropriate correction is required.
Claim Rejections - 35 USC § 102
6. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8. 	Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pottier et al. (US 2015/0314822 A1).
Re claim 1:  Pottier et al. teaches a sound emitting device (figure 1), comprising:
a housing (120), wherein the housing having a slot (such as a USB port);
a memory device (235), wherein the memory device carrying a first number
of a sound group (audio files, paragraph [0024]), wherein each group contains a second number of sounds, see for example paragraph [0024] in which for a given audio group such as “spoken words” there is second number of sounds such as “approaching on the left” and “turning to the right”;
wherein, the housing is configured to removably receive the memory
device (note as discussed in paragraph [0055] the memory device can be a removeable USB drive that is inserted into a corresponding USB port;
wherein, the housing carries a plurality of actuators (plurality of Buttons, paragraph [0041]);
wherein number of actuators are more than the first number (note for example paragraph [0046] wherein there can be a separate actuator for adjusting the volume as well as an actuator for to activate a file, therefor if there in for example 4 audio files having a corresponding actuator there could be an additional actuator(s) for controlling the volume.  Therefor the number of actuators would be at least one more than the number of actuators used to actuate a sound.
wherein each sound group is selected using one of the plurality of
actuators (this is the main purpose of the actuators as taught in Pottier et al., i.e. to select a sound by the user; and
at least one actuator is used to toggle between sounds of the selected
group (See for example paragraph [0041] in which a toggled action between a plurality of sounds is achieved by the time in which a specific actuator is engaged by the user. 
Claim Rejections - 35 USC § 103
9. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10. 	Claim(s) 2, 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pottier et al. in view of Benson et al. (U.S. Patent 4,222,040).
Re claim 2: the teaching of Pottier et al. is discussed above and incorporated herein. Additionally, as depicted in figure 2 the device includes several portions any of which could be considered a main unit and a base body as set forth, however this arrangement does not teach an extension cord and wrap around button as set forth.  Benson teaches in a similar environment to use a extension cord (155) and wrap around button (152) to span the adjustable distance between the button and the sound generating potion of the device.  It would have been obvious to one of ordinary skill in the art before the filing of the invention to incorporate the teaching of Benson et l. into the arrangement taught by Pottier et al. to predictably provide an adjustable position for the relative placement of the button with respect to the audio generator of the device.  Therefor the claimed subject matter would have been obvious before the filing of the invention. 
Re claim 8: note Pottier et al. teaching in paragraph [0046] of a wheel to control the volume as set forth which when the volume is turned down so that it is not heard acts as turning off the volume.
 Re claim 9: the sound emitting device I Pottier et al. has an aerodynamic design in as specifically as set forth.  
11. 	Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pottier et al. in view of Tetsuka (US 2009/0031841 A1).
Re claim 4:  the teaching of Pottier et al. is discussed above and incorporated herein.  Pottier et al. however does not teach that the actuators used are water resistant. Tetsuka teaches in a similar environment to make actuators (switches water resistant using a packing (72).  It would have been obvious to one of ordinary skill in the art before the filing of the invention to incorporate a similar packing material as taught by Tetsuka into the actuator arrangement of Pottier et al. to predictably make these actuators resistant to water. Therefor the claimed subject matter would have been obvious before the filing of the invention.  
12. 	Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pottier et al. in view of Benson et al. as applied to claims 2, 8 and 9 above, and further in view of Ahnert et al. (US 2016/0025121 A1).
Re claim 5: the teaching of Pottier et al. in view of Benson et al. is discussed above and incorporated herein.  This combination does not teach the use of a quick release clip as set forth.  Ahnert et al. teaches in a similar environment that bike accessories including horns (paragraph [0051]) can be attached to a handle bar of a bicycle using a quick release clip (see figure 14) allowing for an easy removal of the accessary.  It would have been obvious to one of ordinary skill in the art to incorporate the quick release clip as taught by Ahnert et al. into the arrangement of Pottier et al. and Benson et al. as applied to predictably allow for an easy removal of an accessary such as a sound emitting horn.  Therefor the claimed subject matter would have been obvious before the filing of the invention.  
13. 	Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Pottier et al. in view of Benson et al. as applied to claims 2, 8 and 9 above, and further in view of Beard ( US 2004/0114383 A1)
Re claim 6: the teaching of Pottier et al. in view of Benson et al. is discussed above and incorporated herein.  This combination does not teach the use of a plug-in type of cord.   Beard teaches in a similar environment that plug-in cords (element (74) having plugs at the ends thereof (see figures 3-5) providing easy and quick connect and release connections between an accessory mounted on a handle bar of a bicycle.  It would have been obvious to one of ordinary skill in the art before the filing of the invention to incorporate such plug-in cords as taught by Beard into the arrangement of Pottier et al. in view of Benson et al. as applied to predictably provide easy and quick connect and release connections between an accessory mounted on a handle bar of a bicycle.  Therefor the claimed subject matter would have been obvious before the filing of the invention.   
14. 	Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pottier et al. in view of Blackwell (US 7,914,306 B1).
Re claim 7:  the teaching of Pottier et al. is discussed above and incorporated herein.  Pottier et al. however does not teach plug to protect the slot as set forth.  Blackwell teaches in a similar environment to use a plug cover (30) which is made of a thermoplastic material to protect the USB slot (socket) from the environment (which environment includes water due to the sealing the cover achieves with the USB connector).  It would have been obvious to one of ordinary skill in the art to incorporate such a plug as taught by Blakwell in the arrangement of Pottier et al. to predictably provide a sealed USB connector from the environment.  Therefor the claimed subject matter would have been obvious before the filing of the invention.    
15. 	Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pottier et al. in view of Benson et al. as applied to claims 2, 8, 9 above, and further in view of Smallwood et al. (US 2022/0135174 A1).
Re claim 10:  the teaching of Pottier et al. in view of Benson et al. is discussed above and incorporated herein.  This combination however does not teach mounting the device to a handlebar in a range of 20 millimeters to 36 millimeters.  Smallwood et al. teaches that a common handle bar on a bicycle for attachments has for example a 24 mm profile (Paragraph [0024]) satisfying a handlebar as set forth. It would have been obvious to one of ordinary skill in the art before the filing of the invention to incorporate the teaching of Smallwood et al. into the teaching of Pottier et al. and Benon et al. as applied to allow for attachments such as sound emitting devices to be used in bicycles with commonly sized handlebars.  Therefor the claimed subject matter would have been obvious before the filing of the invention.  
Allowable Subject Matter
16. 	Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
17. 	The following is a statement of reasons for the indication of allowable subject matter:  The claimed sound emitting device including in combination of features of claim 1 that additionally plays the last played sound when the plurality of actuators” (all the actuators) are pushed as set forth in claim 3 is neither taught by nor an obvious variation of the art of record.  
Conclusion
18. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SNIEZEK whose telephone number is (571)272-7563. The examiner can normally be reached Monday-Friday 7:00 AM-3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. 
Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.










							/ANDREW L SNIEZEK/                                                                                    Primary Examiner, Art Unit 2688                                                                                                                    

/A.L.S/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        8/2/22